Filed 10/25/19                                        Case 18-90029                                                 Doc 1031

                 3
           1     MACDONALD | FERNANDEZ LLP
                 IAIN A. MACDONALD (SBN 051073)
           2     RENO F.R. FERNANDEZ III (SBN 251934)
                 MATTHEW J. OLSON (SBN 265908)
           3     914 Thirteenth Street
                 Modesto, CA 95354
           4     Telephone: (209) 549-7949
                 Facsimile: (209) 236-0172
           5
                 Attorneys for Reorganized Debtor,
           6     JEFFREY EDWARD ARAMBEL
           7
                                              UNITED STATES BANKRUPTCY COURT
           8
                                               EASTERN DISTRICT OF CALIFORNIA
           9     In re                                               U.S. Dist. Court No. 2:19-CV-01978-TLN
          10     JEFFREY EDWARD ARAMBEL,                             Case No. 18-90029-E-11
          11                            Reorganized Debtor           Chapter 11
          12
                 LBA RV-COMPANY XXVII, LP,                           REORGANIZED DEBTOR AND APPELLEE
          13                                                         JEFFREY EDWARD ARAMBEL’S
                                        Appellant,                   DESIGNATION OF RECORD ON APPEAL
          14

          15                            v.

          16
                 JEFFREY EDWARD ARAMBEL, Reorganized
          17     Debtor,

          18                            Appellee.

          19
                           COMES NOW Jeffrey Edward Arambel, Reorganized Debtor and Appellee herein,
          20
                 respectfully submitting his designation of items to be included in the record of this appeal, as
          21
                 follows:
          22      Docket       Date Filed                                  Docket Text
                  Number
          23
                                             Civil Minutes -- Motion Granted Re: 165 - Motion to Sell Free and Clear
          24         240       4/19/2018     of Liens [MF-10] (admin) (Entered: 04/23/2018)
          25                                 Civil Minutes -- Motion Granted Re: 172 - Motion to Sell Free and Clear
                     241       4/19/2018     of Liens [MF-9] (admin) (Entered: 04/23/2018)
          26
                                             Order Granting 172 Motion/Application To Sell Free and Clear of Liens
          27         244       4/23/2018     [MF-9] (jlns) (Entered: 04/23/2018)
          28         245       4/23/2018     Order Granting 165 Motion/Application To Sell Free and Clear of Liens

                                                                                                                       1
Filed 10/25/19                                  Case 18-90029                                              Doc 1031

                 3
           1                           [MF-10] (jlns) (Entered: 04/23/2018)
           2                           Civil Minutes -- Motion Granted Re: 208 - Motion to Sell Free and Clear
                     262   4/26/2018   of Liens [MF-13] (admin) (Entered: 04/27/2018)
           3
                                       Order Granting 200 [sic, should be 208] Motion/Application To Sell Free
           4         295   5/9/2018    and Clear of Liens [MF-13] (kvas) (Entered: 05/09/2018)
           5                           Civil Minutes -- Motion Granted Re: 200 - Motion to Sell Free and Clear
                     375   5/31/2018   of Liens [MF-12] (admin) (Entered: 06/01/2018)
           6
                                       Order Granting 200 Motion/Application To Sell Free and Clear of Liens
           7         395   6/5/2018    [MF-12] (kvas) (Entered: 06/05/2018)
           8                           Civil Minutes -- Motion Granted Re: 452 - Motion to Sell Free and Clear
                     536   7/19/2018   of Liens [MF-24] (admin) (Entered: 07/23/2018)
           9
                                       Civil Minutes -- Motion Granted Re: 459 - Motion to Sell Free and Clear
          10         537   7/19/2018
                                       of Liens [MF-25] (admin) (Entered: 07/23/2018)
          11                           Civil Minutes -- Motion Granted Re: 466 - Motion to Sell Free and Clear
                     538   7/19/2018   of Liens [MF-26] (admin) (Entered: 07/23/2018)
          12
                                       Order Granting 452 Motion/Application To Sell Free and Clear of Liens
          13         540   7/26/2018   [MF-24] (mpem) (Entered: 07/26/2018)
          14                           Order Granting 459 Motion/Application To Sell Free and Clear of Liens
                     546   7/26/2018   [MF-25] (kvas) (Entered: 07/27/2018)
          15
                                       Order Granting 466 Motion/Application To Sell Free and Clear of Liens
          16         547   7/26/2018   [MF-26] (kvas) (Entered: 07/27/2018)
          17                           Amended 547 Order on Motion/Application to Sell Free and Clear of
                     584   8/31/2018   Liens [MF-26] (kvas) (Entered: 08/31/2018)
          18
                     801   5/1/2019    Report of Sale/Return on Sale [MF-10] (mgrs) (Entered: 05/02/2019)
          19
                     802   5/1/2019    Report of Sale/Return on Sale [MF-24] (mgrs) (Entered: 05/02/2019)
          20
                     203   5/1/2019    Report of Sale/Return on Sale [MF-25] (mgrs) (Entered: 05/02/2019)
          21
                     804   5/1/2019    Report of Sale/Return on Sale [MF-26] (mgrs) (Entered: 05/02/2019)
          22
                     805   5/1/2019    Report of Sale/Return on Sale [MF-9] (mgrs) (Entered: 05/02/2019)
          23
                                       Chapter 11 Disclosure Statement Filed by Debtor Jeffery Edward Arambel
          24         816   6/3/2019    (jdas) (Entered: 06/04/2019)
          25                           Chapter 11 Disclosure Statement Filed by Debtor Jeffery Edward Arambel
                     824   6/6/2019    [MF-40] (mfrs) (Entered: 06/07/2019)
          26
                                       Opposition/Objection Filed by Creditor LBA RV-Company XXVII, LP
          27         836   7/4/2019    Re: 824 Disclosure Statement [MF-40] (kvas) (Entered: 07/08/2019)
          28         853   7/11/2019   Response/Reply Filed by Debtor Jeffery Edward Arambel Re: 824

                                                                                                                 2
Filed 10/25/19                                         Case 18-90029                                               Doc 1031

                 3
           1                                 Disclosure Statement [MF-40] (kvas) (Entered: 07/12/2019)
           2                                 Declaration of Matthew J. Olson in support of 824 Disclosure Statement
                     857        7/17/2019    [MF-40] (kvas) (Entered: 07/18/2019)
           3
                     858        7/17/2019    Exhibit(s) to 857 Declaration [MF-40] (kvas) (Entered: 07/18/2019)
           4
                                             Civil Minutes -- Hearing Held/Concluded Re: 824 Disclosure Statement
           5         867        7/18/2019    GRANTED (mpem) (Entered: 07/24/2019)
           6                                 Chapter 11 Disclosure Statement [MF-40] Filed by Debtor Jeffery Edward
                     861        7/19/2019    Arambel (kvas) (Entered: 07/19/2019)
           7
                                             Certificate/Proof of Service of 861 Disclosure Statement, 863 Order
           8         871        7/30/2019    Approving Disclosure Statement, 870 Notice of Hearing [MF-40] (kvas)
                                             (Entered: 07/30/2019)
           9
                                             Notice of Entry of 970 Order Confirming Plan [MF-40] (kvas) (Entered:
          10         1009       9/30/2019    10/01/2019)
          11                              Statement of Issues [MF-40] filed by Creditor LBA RV-Company XXVII,
                     1013      10/13/2019 LP Re: 992 Notice of Appeal (rlos) (Entered: 10/15/2019)
          12
                                          Appellant Designation of Contents For Inclusion in Record On Appeal
          13         1014      10/13/2019 [MF-40] filed by Creditor LBA RV-Company XXVII, LP Re: 992 Notice
                                          of Appeal (rlos) (Entered: 10/15/2019)
          14
                               10/13/2019 Notice of Transcript(s) Re: 992 Notice of Appeal [MF-40] (rlos) (Entered:
          15         1015                 10/15/2019)
          16                              Certificate/Proof of Service of 1013 Statement of Issues, 1014
                     1016      10/14/2019 Appellant/Appellee Designation, 1015 Notice [MF-40] (rlos) (Entered:
          17                              10/15/2019)
          18          --            --       Transcript of hearing held July 18, 2019
          19          --            --       Bankruptcy Court’s Docket
          20

          21               Appellee reserve the right to modify, restate, or supplement the foregoing designation of

          22     items to be included in the record on appeal to the fullest extent permitted by the Federal Rules of

          23     Bankruptcy Procedure and other applicable law.

          24     DATED: October 25, 2019                        MACDONALD | FERNANDEZ LLP

          25                                                    By:     /s/ Matthew J. Olson
                                                                        Matthew J. Olson, Attorneys for
          26                                                            Reorganized Debtor and Appellee,
                                                                        JEFFREY EDWARD ARAMBEL
          27

          28

                                                                                                                        3
